Citation Nr: 1101104	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for posttraumatic stress disorder (PTSD).  In December 2006, the 
Veteran testified before the Board at a hearing that was held via 
videoconference from the RO.  In June 2007 and June 2009, the 
Board remanded the claim for additional development.

The Board observes that the RO originally framed the Veteran's 
claim as entitlement to service connection for PTSD.  However, 
the record indicates that the symptoms that the Veteran 
attributes to PTSD have also been found to support a diagnosis of 
depression.  Claims for service connection for one psychiatric 
disability encompass claims based all other psychiatric diagnoses 
reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Accordingly, the Board finds that the Veteran's 
claim is most appropriately characterized as reflected on the 
title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Although the Board regrets the additional delay in this appeal, 
further development is needed prior to the disposition of the 
Veteran's psychiatric claim. 

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
fear of hostile military or terrorist activity.  In place of 
corroborating any reported stressor, a medical opinion must 
instead be obtained from a VA, or a VA contracted, psychiatrist 
or psychologist.  

The Veteran, in written statements and testimony before the 
Board, attributes his current psychiatric problems to a series of 
traumatic events that he experienced aboard the USS Navasota 
while that vessel was operating off the coast of Vietnam between 
September 1965 and April 1966 and November 1966 and May 1967 .  
Specifically, the Veteran asserts that he witnessed the fatal 
crash of a helicopter ferrying Navasota crewmembers, which 
plunged 50 yards off the ship's bow into the ocean.  The Veteran 
also contends that he was traumatized after finding the bodies of 
two of his shipmates, the first of whom committed suicide by 
hanging himself and the second of whom died in the aviation gas 
pump room and was temporarily placed in the ship's food locker 
for preservation.  As additional in-service stressors, the 
Veteran cites his involvement in an unsuccessful 72-hour search 
for a shipmate who had fallen overboard.  He also claims to have 
witnessed several jets crash during refueling operations with 
aircraft carriers.

Under the revised PTSD regulations, a Veteran's lay statements 
alone may establish the occurrence of a claimed in-service 
stressor provided that it is related to his fear of hostile 
military or terrorist activity.  Nevertheless, in this case, VA 
has independently verified the Veteran's accounts of the fatal 
helicopter crash and the deaths of his two fellow service members 
aboard the USS Navasota.  Accordingly, the Board must now 
consider whether the Veteran meets the DSM-IV criteria for PTSD 
and, if so, whether that diagnosis is based on his confirmed 
stressors or on any other in-service stressor that is related to 
his fear of hostile military or terrorist activity.  
Additionally, the Board must consider whether the Veteran has any 
other current psychiatric disability that was caused or 
aggravated by his military service.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

The Veteran's service medical records are negative for any 
complaints or clinical findings of psychiatric abnormalities.  
Post-service medical records show that he first sought treatment 
for mental health problems in 1998, when he was assessed with 
dysthymia and possible passive dependent personality disorder.  
Since that time, the Veteran has been diagnosed with and treated 
for depression, neurosis, and anxiety.  In addition, VA medical 
records dated in August 2004, January 2005, and July 2009 show 
that his mental health symptoms have been found to be consistent 
with PTSD.  However, the VA medical providers who assessed the 
Veteran with PTSD did not indicate whether their findings were 
predicated on the relevant DSM-IV criteria.  

On VA examination in April 2009, an examiner determined that the 
Veteran's current psychiatric symptoms were unrelated to his in-
service stressors and, thus, did not meet the DSM-IV criteria for 
PTSD.  The examiner further opined that the Veteran's symptoms 
were consistent with a diagnosis of depressive disorder, not 
otherwise specified.  However, that examiner could not determine 
whether the Veteran's depressive disorder was related to service 
without resorting to speculation.

Pursuant to the Board's June 2009 remand, the Veteran was 
afforded an additional VA examination by a different examiner, 
who also found that the Veteran's symptoms were inconsistent with 
PTSD but warranted a diagnosis of depression.  However, as had 
been the case on the previous VA examination, the examiner could 
not relate the Veteran's depression to his confirmed stressors, 
or to any other aspect of his military service, without resorting 
to speculation. 


VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination). 

Although the Veteran has already undergone VA examinations with 
respect to his claim, the etiology of his current psychiatric 
symptoms has not been established.  While both the April 2009 and 
October 2009 VA examiners determined that the Veteran's current 
symptoms warranted a diagnosis of depression, rather than PTSD, 
they did not expressly reconcile their findings with the 
assessments of PTSD, noted in the Veteran's VA medical records.  
Moreover, the Board finds that those VA examiners' findings with 
respect to the etiology of the Veteran's depression are 
speculative in nature and of limited probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 
229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. 
Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms 
of may also implies may or may not and is too speculative to 
establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as could have been is 
not probative).  Such findings fail to provide a definite causal 
connection between the Veteran's depression and his in-service 
stressors or any other aspect of his military service.  Where a 
physician is unable to provide a definite casual connection, the 
opinion on the issue constitutes what may be characterized as 
non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement 
about the possibility of a link is too general and inconclusive).

The Board recognizes that the Veteran himself has asserted that 
he has PTSD that has persisted since his military service.  As a 
layperson, he is competent to give evidence about symptoms that 
he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, to the extent that he attributes his current mental 
health problems to a diagnosis of PTSD based on in-service 
stressors, his assertions are not probative.  As a lay person, he 
is not competent to opine as to medical etiology or to render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his 
assertions, standing alone, are insufficient to warrant a grant 
of service connection for PTSD or any other psychiatric disorder.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that an additional VA 
examination is necessary to fully and fairly assess the merits of 
the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2010).  That examination should include a 
review of all pertinent evidence in the claims folder.  38 C.F.R. 
§ 4.1 (2010).  It should also be conducted in accordance with the 
revised PTSD regulations, which were issued after and, thus, not 
considered in the April 2009 and October 2009 examination 
reports.   38 C.F.R. § 3.159(c)(4) (2010).  

Moreover, on remand, the VA examiner should provide an 
etiological opinion that expressly reconciles the August 2004, 
January 2005, and July 2009 VA medical records, reflecting 
positive screens for PTSD, with the April and October 2009 VA 
examiners' opinions, indicating that the Veteran did not meet the 
DSM-IV criteria for that disorder.  Further, if a diagnosis of 
PTSD is deemed valid, the VA examiner should opine as to whether 
that disorder is based upon a confirmed in-service stressor, or 
any other in-service stressors related to his fear of hostile 
military or terrorist activity.  The VA examiner should also 
consider whether the Veteran has depression or any other 
diagnosed psychiatric disability that was caused or aggravated by 
his experiences aboard the or any other aspect of his military 
service. 

Finally, it appears that VA medical records may be outstanding.  
The record shows that, as of September 2009, the Veteran was 
receiving ongoing mental health treatment at the VA Medical 
Center in Biloxi, Mississippi.  However, no VA medical records 
dated since that time have been associated with his claims 
folder.  Because it appears there may be outstanding VA medical 
records that may contain information pertinent to the Veteran's 
claim, those records are also relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center 
in Biloxi, Mississippi, dated after September 
2009.  

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with a VA psychiatrist or 
psychologist who has not previously examined him, 
to determine the nature and etiology of any 
current psychiatric disability.  The claims 
folder should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the opinion 
with all other pertinent evidence of record, 
including the Veteran's account of chronic PTSD 
symptoms arising from confirmed stressors 
(witnessing the fatal crash of a helicopter 
carrying fellow crewmembers from the USS Navasota 
and discovering the bodies of one shipmate who 
had hanged himself and another who had died of 
asphyxiation in the aviation gas pump) and from 
other reported traumatic events in service 
(searching unsuccessfully for a shipmate who had 
fallen overboard and witnessing jets crash during 
refueling operations with aircraft carriers).  
The examiner should also consider the Veteran's 
VA medical records, showing that he screened 
positive for PTSD in August 2004, January 2005, 
and July 2009, and the contrasting April 2009 and 
October 2009 VA examination reports, indicating 
that his symptoms did not meet the DSM-IV 
diagnostic criteria for PTSD but did comport with 
a diagnosis of depression.  Additionally, the VA 
examiner should consider the Veteran's assertions 
regarding a continuity of psychiatric symptoms of 
psychiatric problems since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The VA 
examiner's opinion should specifically address 
the following: 

a)  Diagnose all current psychiatric 
disabilities.  Provide a full multi-axial 
diagnosis and specifically state whether or 
not each criterion for a diagnosis of PTSD 
is met pursuant to the Diagnostic and 
Statistic Manual of Mental Disorders, 
Fourth Edition (DSM- IV).

b)  If a diagnosis of PTSD is warranted, 
specify the specific claimed in-service 
stressor or stressors upon which that 
diagnosis is based.

c)  If a diagnosis of PTSD is warranted, 
state whether that diagnosis is related to 
the Veteran's fear of hostile military or 
terrorist activity.  Fear of hostile 
military or terrorist activity means that a 
Veteran experienced, witnessed, or was 
confronted with an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

d)  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disability, including 
depression, was caused or aggravated by the 
Veteran's period of active service.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, issue a 
supplemental statement of the case and allow the 
appropriate time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



